Citation Nr: 1453566	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-07 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to a sinus disorder. 

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to an initial compensable rating for service-connected residual scar from the left wrist laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1979 to March 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007, August 2008, July 2012, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2011, the Veteran presented testimony relevant to issues of entitlement to service connection for a sinus disorder, a headache disability, and residual scar of laceration of left wrist before the undersigned Veterans Law Judge at a videoconference Board hearing.  A transcript of the hearing is associated with the record. 

In October 2011, the Board denied service connection for bilateral hearing loss, headaches, a sinus disorder, vertigo, and residuals of a left wrist laceration.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2012, the VA's General Counsel and the Veteran's attorney (parties) filed a Joint Motion for Partial Remand (Joint Motion) asking the Court to vacate the portion of the Board's decision denying service connection for headaches, a sinus disorder, and a laceration to the left wrist and remand the matters for further appellate review.  The Joint Motion specifically stated that the Veteran did not contest the portion of the decision denying service connection for bilateral hearing loss and vertigo and asked the Court to affirm that portion of the Board's decision.  In December 2012, the Court issued an order granting the Joint Motion, vacated the Board decision, and remanded the case to the Board.

In June 2013, the Board granted service connection for a residual scar from the left wrist laceration and remanded the issues of service connection for a sinus disorder and service connection for headaches, to include as secondary to a sinus disorder, for a VA medical examination with medical opinion. 

In October 2013 and January 2014, the Board remanded the issues of entitlement to service connection for headaches and a sinus disorder for additional development.  Following the issuance of the July 2014 supplemental statement of the case, after submitting a waiver of RO review, the Veteran submitted additional evidence in the form of lay statements.

This appeal was processed using paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Sinus disorder and headaches

In the January 2014 Remand, the Board directed the RO to obtain an addendum medical opinion from the July 2013 VA medical examiner that specifically addressed the January 1980 service treatment record entries pertaining to the Veteran's complaint of difficulty breathing for one month.  See Stegall v. West, 11 Vet. App. 268 (1998).  An addendum medical opinion was obtained in June 2014 from the July 2013 VA medical examiner.  Subsequently, the Veteran, through his representative, has asserted that his sinusitis and headaches are secondary to his service-connected sleep apnea.  See November 2014 post-remand brief.  Therefore, an additional opinion is warranted.  

Additionally, the Veteran reported having radiologic studies conducted in December 2013 and an assessment in July 2014 by an ENT by whom he has "been evaluated by for years."  See July 2014 statement.  The above mentioned records are not associated with the electronic folder.  Thus, the Veteran should be requested to identify any providers who have treated him for his sinus disorder, specifically in December 2013 and July 2014. 

Bilateral foot disorder and residual scar from the left wrist laceration

The RO denied service connection for a bilateral foot disorder in a July 2012 notification letter.  The RO also issued a June 2013 rating decision effectuating the Board's June 2013 grant of service connection for a residual scar from the left wrist laceration.  In the June 2013 rating decision, the RO assigned a noncompensable rating, effective September 18, 2006, for the service-connected residual scar from the left wrist laceration.  The Veteran has perfected an appeal regarding both issues.  In the substantive appeal (VA Form 9), received January 2014, the Veteran requested a videoconference hearing.  As the RO schedules videoconference hearings, a remand of these matters to the RO for the requested hearing is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request the appropriate releases to obtain any outstanding private treatment records related to his sinus disorder, to include any treatment by a ENT as reported by the Veteran in a July 2014 statement.  Obtain and associate with the claims file any private medical records identified by the Veteran, to include any CT scan dated in December 2013 and treatment records dated in July 2014.  If any identified records are unavailable or cannot be obtained, inform the Veteran and his representative, and give them an opportunity to submit such information. 

2.  Obtain and associate with the claims file any outstanding VA treatment records from the Houston VAMC dated from May 2013 to the present regarding his sinus disorder and/or headaches.

3.  Then obtain an addendum medical opinion from the medical professional who conducted the July 2013 VA medical examination (or another appropriate medical professional if the July 2013 VA medical examiner is unavailable).  The Veteran should not be scheduled for another VA medical examination unless needed to provide the requested medical opinion. 

All relevant documents must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the addendum report. 

a.  Based on review of the appropriate records, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's sinus disorder and/or headaches are (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected sleep apnea. 

b.  If, and only if, the examiner finds that only a sinus disorder is at least as likely as not caused or aggravated by the service-connected sleep apnea, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's headaches are (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the sinus disorder. 

If aggravation is found, the examiner should attempt to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

4.  Schedule the Veteran for a videoconference hearing for the issues of entitlement to an initial compensable rating for residual scar from the left wrist laceration and service connection for a bilateral foot disorder at the local RO in Houston, Texas, before a Veterans Law Judge.  Provide the Veteran and his representative the appropriate advance notice of the date, time, and location of the hearing.

5.  After any additional notification and/or development deemed necessary is undertaken, the issues of service connection for a sinus disorder, to include as secondary to sleep apnea; and service connection for headaches, to include as secondary to a sinus disorder or sleep apnea, should be readjudicated, in consideration of the additional evidence obtained and any other evidence of record not previously considered.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and the representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



